                                          Case 5:19-cv-08207-LHK Document 29 Filed 06/22/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     SECURITIES AND EXCHANGE                              Case No. 19-CV-08207-LHK
Northern District of California
 United States District Court




                                         COMMISSION,
                                  13                                                          CASE MANAGEMENT ORDER
                                                        Plaintiff,
                                  14
                                                 v.
                                  15
                                         JANARDHAN NELLORE, et al.,
                                  16
                                                        Defendants.
                                  17

                                  18           This civil case is related to a criminal case pending in the Northern District of California.
                                       See United States v. Nellore, No. 19-CR-00463-LHK (N.D. Cal.). Thus, Plaintiff asked that a
                                  19   schedule for final dispositive motions and trial be scheduled after the conclusion of the trial in the
                                       related criminal case.
                                  20
                                                On June 19, 2020, the Court proposed the following pre-trial case schedule and gave the
                                  21   parties until June 22, 2020 at 10:00 a.m. to file any objections. No objections were filed by that
                                  22   deadline. Accordingly, the Court ADOPTS the following case schedule and CONTINUES the
                                       June 24, 2020 case management conference to October 7, 2020 at 2:00 p.m. The parties shall file
                                  23   a joint case management statement by September 30, 2020.

                                  24     Scheduled Event                                            Date
                                  25     Last Day to Amend the Pleadings/Add Parties                August 31, 2020

                                  26     Further Case Management Conference                         October 7, 2020 at 2:00 p.m.
                                         Opening Expert Reports                                     February 19, 2021
                                  27
                                                                                          1
                                  28
                                       Case No. 19-CV-08207-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:19-cv-08207-LHK Document 29 Filed 06/22/20 Page 2 of 2




                                         Rebuttal Expert Reports                     March 12, 2021
                                   1
                                         Close of Fact Discovery                     July 16, 2021
                                   2
                                         Close of Expert Discovery                   July 23, 2021
                                   3

                                   4   IT IS SO ORDERED.
                                   5   Dated: June 22, 2020
                                   6                                        ______________________________________
                                   7                                        LUCY H. KOH
                                                                            United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                             2
                                  28
                                       Case No. 19-CV-08207-LHK
                                       CASE MANAGEMENT ORDER
